Citation Nr: 1121900	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 with additional service in the Navy Reserves.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2005, the Veteran underwent an ear disease exam.  This examiner opined that the Veteran's tinnitus was less likely as not related to his hearing loss and the noise exposure he had during his tour of duty, but qualified that opinion by adding, "except for the fact he had mild hearing loss and this gave him a head start for the beginning of tinnitus in the future."  This statement is not further explained.  As this additional comment may suggest a causal relationship between the Veteran's tinnitus and his service connected left ear hearing loss, further + to clarify is necessary.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to a VA physician, preferably to the physician who conducted the December 2006 VA ear disease examination, for the purpose of obtaining an addendum opinion.  Based on a review of the Veteran's claims folder, his pertinent medical history, and with consideration of sound medical principles, the reviewing physician is asked to provide an opinion on whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's tinnitus was caused or aggravated by his service connected left ear hearing loss.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report

2. After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


